UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04632 The European Equity Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:3/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS The European Equity Fund, Inc. Schedule of Investments as of March 31, 2015 (Unaudited) Shares Value ($) Common Stocks 95.8% Germany21.5% Automobiles1.5% Daimler Chemicals2.5% Evonik Industries Linde Diversified Telecommunication Services3.9% Deutsche Telekom Telefonica Deutschland Holding Electrical Equipment1.3% OSRAM Licht Group Insurance3.0% Allianz SE Internet Software & Services1.3% United Internet Reg S Multi-Utilities1.9% E.ON SE Pharmaceuticals1.1% Merck Software2.5% SAP SE Thrifts & Mortgage Finance2.5% Aareal Bank Total Germany (Cost $16,426,984) France17.7% Aerospace & Defense2.7% Zodiac Aerospace Banks3.1% BNP Paribas S.A. Commercial Services & Supplies2.1% Societe BIC Construction Materials2.4% Imerys Health Care Equipment & Supplies2.6% Essilor International Insurance2.7% AXA Media2.1% Lagardere SCA Total France (Cost $13,102,134) United Kingdom13.7% Airlines2.1% easyJet PLC Shares Value ($) Health Care Equipment & Supplies2.8% Smith & Nephew Hotels, Restaurants & Leisure1.4% Whitbread Household Products2.6% Reckitt Benckiser Group Media2.1% ITV PLC Wireless Telecommunication Services2.7% Vodafone Group PLC Total United Kingdom (Cost $10,006,600) Spain11.3% Banks2.9% Banco Santander S.A. Construction & Engineering2.1% Ferrovial S.A. Electric Utilities5.1% Endesa S.A. Red Electrica IT Services1.2% Amadeus IT Holding Total Spain (Cost $9,103,444) Netherlands9.6% Construction & Engineering2.0% Arcadis NV Food Products1.5% Unilever NV Media1.5% Reed Elsevier NV Oil, Gas & Consumable Fuels2.0% Royal Dutch Shell Specialty Retail2.6% GrandVision NV 144A* Total Netherlands (Cost $8,312,932) Switzerland6.6% Capital Markets1.2% Partners Group Holding Life Sciences Tools & Services2.1% Lonza Group* Pharmaceuticals1.9% Novartis Specialty Retail1.4% Dufry* Total Switzerland (Cost $5,282,619) Sweden4.5% Diversified Telecommunication Services2.3% TeliaSonera Shares Value ($) Household Products1.0% Svenska Cellulosa SCA Machinery1.2% SKF Total Sweden (Cost $3,904,797) Belgium4.4% Banks2.8% KBC Groep NV* Beverages1.6% Anheuser-Busch InBev NV Total Belgium (Cost $3,221,182) Czech Republic2.6% Banks2.6% Komercni banka as (Cost $2,207,705) Denmark2.1% Chemicals1.2% Christian Hansen Holding Health Care Equipment & Supplies0.9% Coloplast Total Denmark (Cost $1,677,126) Norway1.8% Diversified Telecommunication Services1.8% Telenor (Cost $1,764,518) Total Common Stocks 95.8% (Cost $75,010,041) Put Options Purchased 1.1% Number of Germany1.1% contracts Value ($) EURO STOXX 50 Index, Expiration: 9/18/2015 Exercise Price 3,000.00 (cost $1,110,208) Shares Value ($) Cash Equivalents4.3% Central Cash Management Fund, 0.08% (Cost $3,562,100)(a) % of Net Assets Value ($) Total Investments Portfolio (Cost $79,682,349)** Other Assets and Liabilities, Net Net Assets For information on the Fund’s policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual or annual financial statements. * Non-income producing security. ** The cost for federal income tax purposes was $79,837,611. At March 31, 2015, net unrealized appreciation for all securities based on tax cost was $ 4,289,331.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $13,981,139 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $9,691,808. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A - Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Reg S - Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. For purposes of its industry concentration policy, the Fund classifies issuers of portfolio securities at the industry sub‐group level. Certain of the categories in the above Schedule of Investments consist of multiple industry sub‐groups or industries. Fair Value Measurements Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2015 in valuing the Fund’s investments. Assets Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments (b) Germany $— $— France — — United Kingdom — — Spain — — Netherlands — — Switzerland — — Sweden — — Belgium — — Czech Republic — — Denmark — — Norway — — Short-Term Instruments (b) — — Derivatives (c) Purchased Options — — Total $— $— There have been no transfers between fair value measurement levels during the period ended March 31, 2015. (b)See Schedule of Investments for additional detailed categorizations. (c)Derivatives include value of options purchased. ITEM 2. CONTROLS AND PROCEDURES (a)The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b)There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: The European Equity Fund, Inc. By: /s/Brian E. Binder Brian E. Binder President Date: May 22, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Brian E. Binder Brian E. Binder President Date: May 22, 2015 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: May 22, 2015
